Citation Nr: 0621270	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  01-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
REMAND

The veteran served on active duty from March 1962 until 
October 1963.  In April 2006, the veteran submitted a claim 
for service connection for depression.  The Board refers this 
issue to the RO for appropriate action.  

In February 2004, the Board remanded the case for several 
reasons to include a gastrointestinal examination to be 
performed by someone other than the examiner who performed 
the April 2003 examination.  Unfortunately, the April 2003 
examiner was the same examiner consulted for the March 2004 
opinion.  The examination report, therefore, must be 
returned as inadequate for rating purposes and failing to 
comply with the Board's previous remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (stating that a claimant 
is entitled to full compliance with directives contained in 
a remand order).  

Additionally, during the March 2004 VA PTSD exam as well as 
the June 2002 hearing, the veteran stated that she was 
receiving Social Security disability benefits.  These records 
have not been associated with the claim's file.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Obtain the veteran's SSA records and associate 
them with the claim's folder.

2.  The AMC should arrange for a VA 
gastrointestinal examination of the veteran by a 
specialist in gastrointestinal diseases or other 
available appropriate medical specialist, other 
than the examiner who participated in the April 
2003 examination, including on a fee basis if 
necessary, for the purpose of ascertaining the 
current nature and etiology of her GERD or other 
gastrointestinal disability found.

The claim's file and a separate copy of this remand 
must be made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination(s).  The examiner 
must annotate in the examination report(s) that the 
claim's file was in fact made available for review 
in conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  The examiner should address the 
following questions:

Does the veteran have GERD or any other chronic 
gastrointestinal disability related to her military 
service, or if such disability pre-existed service, 
was it aggravated thereby?

Any opinions expressed by the examiner must be 
accompanied by a complete rationale. 

3 . After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the veteran and her representative 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



